Title: To Alexander Hamilton from William Pinkney, 18 September 1794
From: Pinkney, William
To: Hamilton, Alexander


In Council [Annapolis]September 18th 1794.
Sir,
In the absence of the Governor, we have received information from General Smith, that the Spirit of insurrection in the Upper Counties of this State has arisen to so alarming a Heigth, as actually to prompt a part of the misguided Inhabitants to embody for the purpose of marching to Frederic Town, with the object no doubt, of obtaining possession of the State’s armoury and Magazine. The prompt and vigorous arrangements adopted by the Governor on the receipt of the intelligence, announced in his letter of the 13th Instt. will, it is hoped, not only prevent the execution of this daring and profligate design, but awe the persons concerned in it into future Submission.
You will perceive by the enclosed copys of General Smith’s letter above alluded to, that a number of infantry and horse from Baltimore had probably arrived at Frederic Town some days ago, sufficient in conjunction with the Troops already stationed there, as to give timely and effectual opposition to the meditated attack.
It is certain too, that about three hundred infantry and thirty or forty horse from General Forrest’s Brigade, and a part of infantry and horse from General Davidson’s Brigade, had marched for the Same Station in time to reach it before the Insurgents could arrive there—and we have every reason to believe that the Troops required from General Crabb’s Brigade had also commenced their march in time.
The Governor has thought it advisable to proceed in person to Frederick for the purpose of being enabled with more certainty to ascertain the views of the Malcontents, and to direct the measures necessary for Counteracting their operations and restoring tranquility and obedience.
The Militia who have marched upon this expedition are Volunteers Composed of the most respectable of our Citizens, and are implicitly to be depended upon because actuated by Principle.
Their Zeal and their Attachment to Law and order, leave no room to doubt their success, and indeed it is reasonable to presume that when men like these are found to oppose themselves in arms to the efforts of this abandoned Combination, their frenzy will Cease to disturb the public quiet.
We have the honor &c
Wm Pinkney President
The HonorableAlexander HamiltonSecretary Treasury
